Citation Nr: 1010027	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  06-02 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a right eye condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1968 to June 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board notes that the Veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated April 2008.


FINDINGS OF FACT

1. The Veteran has a congenital right eye condition 
manifested by high myopia and steep cornea that was noted on 
examination for service entrance.  

2.  There was no increase in severity of this preexisting 
right condition beyond natural progression during service.


CONCLUSION OF LAW

A right eye condition pre-existed entry into service and was 
not aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.306 (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA


VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the January 2005, prior to the 
date of the issuance of the appealed rating decision.

The Board further notes that, in letters dated March 2006 and 
June 2008, the Veteran was notified that a disability rating 
and an effective date for the award of benefits are assigned 
in cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
	
VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorder 
described by the Veteran.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

If a condition is noted at the time of the Veteran's 
examination and acceptance into service, the presumption of 
soundness will not apply and inquiry must be had into the 
issue of whether the presumption of aggravation applies; 
(i.e., whether the disorder may be presumed to have underwent 
an increase or worsening during service).  38 U.S.C.A. 
§ 1111. Where a preexisting disease or injury is noted on a 
veteran's entrance examination, "a preexisting injury ... 
will be considered to have been aggravated by active ... 
service where there is an increase in disability during such 
service." 38 C.F.R. § 3.306 (2009). There is no presumption 
of aggravation of a preexisting injury unless the preservice 
disability increased in severity during service. 38 U.S.C. § 
1153; Paulson v. Brown, 7 Vet.App. 466 (1995).


A preexisting disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).  Lack of aggravation can be shown by 
establishing either that there was no increase in disability 
or that any increase in disability was due to the natural 
progression of the preexisting condition.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306; Wagner, 370 F.3d at 1096.

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 


Analysis

The Veteran contends that his pre-existing right eye 
condition was aggravated as a result of an injury to the eye 
during active service.  Specifically, the Veteran contends 
that his right eye was further damaged by battery acid during 
his active service in 1969.

Service treatment records reflect a diagnosis of defective 
vision in the right eye, noted on the Veteran's entrance 
examination dated June 1968.  Likewise a June 1968 eye clinic 
consultation noted that the Veteran had vision of 20/400 in 
the right eye, corrected to 20/80.  A July 1968 record noted 
no changes in the Veteran's vision.  A May 1969 routine eye 
examination showed a right eye corrected vision to 20/100.  
Examination upon separation noted normal vision in both eyes.

VA treatment records dated November 2004 indicated complaints 
of decreasing vision in the right eye.  A September 2006 
record noted an aniceteric sclera and normal conjunctivae.

Private treatment records dated August 2006 noted treatment 
for an eye disorder.  The Board notes that despite the 
Veteran's allegation that he was treated more than once by 
his private physician, numerous requests for additional 
records only yielded duplicates of the August 2006 treatment 
records.  

A November 2006 Decision Review Officer Conference Report 
indicated that the Veteran reported spilling battery acid in 
his eye during active service, and alleged that this accident 
contributed to the worsening of his right eyesight. 

The Veteran was afforded a VA examination in November 2006.  
The examiner noted that service treatment records showed 
defective vision in the right eye:  a June 1968 showed a 
manifestation of a refractive error, but the separation 
examination showed no manifest refraction and visual acuity 
of 20/20.  However the examiner appeared to question a record 
error in the Veteran's separation examination.  Additionally, 
the examiner noted that there was no record entry of the 
reported battery incident.  Examination revealed corrected 
vision in the right eye of 20/60, and normal conjunctiva, 
irises, and corneas.  There was some mild central anterior 
cortical haze but otherwise, no evidence of scarring or signs 
of keratoconus.  The examiner provided a diagnosis of no 
obvious residual effects such as corneal scarring or 
conjuctival blanching from the alleged battery acid incident.  
Thus, the examiner opined that it was more likely than not 
that the right eye condition of high myopia and steep cornea 
was of congenital origin, and existed prior to service.  
There was no correlation or evidence of any service related 
to aggravation or progression of the pre-existing condition 
of the right eye.  

The Veteran was afforded a hearing before the undersigned 
Veterans Law Judge in March 2008.  During his hearing the 
Veteran testified that while he was stationed in Germany, he 
got battery acid in his eye when he was out on maneuvers in 
the field.  He stated that he put some water in the eye to 
clear his vision, and then went to the dispensary to treat 
his eye when he got back to the base.  Additionally, the 
Veteran testified that he thought his vision was a little 
worse when he left service, than when he entered service, and 
that his vision really began to deteriorate after he left 
active service.  

The Veteran was afforded a second VA examination in October 
2009.  The examiner stated that the date of onset of the 
Veteran's right eye condition was during childhood, prior to 
his military service.  During processing upon entrance into 
service, decreased vision was discovered in the right eye. 
The Veteran reported that he got battery acid in his eye 
after a truck battery exploded during active service. Upon 
examination, the examiner noted that there was no diplopia, 
funduscopic examination was normal, and visual acuity was not 
worse than 20/500.  Slip lamp findings were abnormal with 
mild superior scarring superiorly at the limbus with mild 
central stromal haze.  The examiner provided a diagnosis of 
high myopia, amblyopia, decreased vision right eye secondary 
to corneal ectasia, most likely due to the congenital nature 
prior to military service.  The examiner opined that the 
Veteran's right eye condition underwent no permanent increase 
in disability aside from a natural progression of the disease 
related to his active military service.  

Upon close review of the service medical records and the VA 
examinations, the Board notes that the evidence is 
insufficient to support a finding of aggravation of the 
Veteran's preexisting right eye condition.  The Veteran's 
service medical records clearly show that the Veteran had 
pre-existing defective vision in the right eye upon entrance 
into service.  While the Veteran reported further injuring 
his right eye when a battery exploded causing battery acid 
getting into his eye, the November 2006 VA examiner noted 
that there were no obvious residual effects such as corneal 
scarring or conjunctival blanching from battery acid.  
Further, there is no objective medical evidence indicating 
that the Veteran's right eye vision increased in severity 
during service.  

Again in October 2009 the VA examiner opined that the 
Veteran's right eye condition was not aggravated beyond the 
natural progression of the disease, as a result of his active 
duty.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of the record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).

Finally, the Board notes that the Veteran submitted numerous 
statements and was afforded a hearing in which he asserted 
that he got battery acid in his right eye during service, and 
that his vision deteriorated after his discharge from active 
duty.  The Board notes that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Whether lay evidence is competent and sufficient in a 
particular case is a fact issue to be addressed by the Board.  
However, as noted above, no worsening of the Veteran's vision 
was noted during active service.  Additionally, apart from 
the Veteran's statements, service treatment records are 
silent as to any complaints of an incident involving an 
injury to the eye.  Further, the November 2006 VA examiner 
noted that there were no obvious residual effects such as 
corneal scarring or conjunctival blanching from a battery 
acid incident.  Consequently, although the Board does not 
dispute the Veteran's account of an accident involving 
battery acid, the medical evidence simply does not show that 
this episode resulted in any increase in severity of the 
right eye condition which was present when he entered 
military service.

As there is no evidence showing that the Veteran's right eye 
condition was permanently aggravated during his active 
service, the Board must find that the preponderance of the 
evidence is against entitlement to service connection for a 
right eye condition.  As there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
appellant's claims that would give rise to a reasonable doubt 
in favor of the appellant, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5170(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

Entitlement to service connection for a right eye condition 
is denied.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


